Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 1 of 11 Page ID #:25871



   1   JEROME J. SCHLICHTER (SBN 054513)
       jschlichter@uselaws.com
   2   NELSON G. WOLFF (admitted pro hac vice)
       nwolff@uselaws.com
   3   MICHAEL A. WOLFF (admitted pro hac vice)
       mwolff@uselaws.com
   4   KURT C. STRUCKHOFF (admitted pro hac vice)
       kstruckhoff@uselaws.com
   5   SCHLICHTER, BOGARD & DENTON LLP
       100 South Fourth Street, Suite 1200
   6   St. Louis, MO 63102
       Telephone: (314) 621-6115
   7   Facsimile: (314) 621-5934
       Lead Counsel for All Plaintiffs
   8
       WILLIAM A. WHITE (SBN 121681)
   9   wwhite@hillfarrer.com
       HILL, FARRER & BURRILL LLP
  10   One California Plaza, 37th Floor
       300 South Grand Avenue
  11   Los Angeles, CA 90071-3147
       Telephone: (213) 620-0460
  12   Facsimile: (213) 620-4840
       Local Counsel for Plaintiffs
  13
  14
                     IN THE UNITED STATES DISTRICT COURT
  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16                            (Western Division)

  17    CLIFTON W. MARSHALL, et al.,         Case No. 16-CV-6794 AB (JCx)
  18                           Plaintiffs,   MEMORANDUM IN OPPOSITION
        v.                                   TO DEFENDANTS’ MOTION IN
  19                                         LIMINE REGARDING STEVE
        NORTHROP GRUMMAN                     POMERANTZ
  20    CORPORATION, et al.,
                                             Date: October 4, 2019
  21                           Defendants.   Time: 11:00 a.m.
                                             Courtroom 7B – 7th Floor
  22
  23                                         Hon. André Birotte Jr.
  24
  25
  26
  27
  28
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 2 of 11 Page ID #:25872



   1                                      INTRODUCTION

   2         Defendants cannot meet the “high standard” that Dr. Steve Pomerantz’s

   3   testimony is inadmissible on “all potential grounds”. In re Northrop Grumman

   4   Corp. ERISA Litig., No. 06-6213-AB, Doc. 728 at 2 (C.D. Cal. Mar. 3, 2017)

   5   (“Grabek”). Pomerantz is highly experienced in the investment management field

   6   with specialized expertise evaluating the performance of publicly traded securities

   7   portfolios and fund managers on behalf of investment management firms and

   8   institutional investors. His knowledge and experience as an investment professional

   9   will advance the Court’s understanding of the imprudent process employed by the

  10   Investment Committee in retaining the actively managed Emerging Markets Equity

  11   Fund (“EM Fund”) and the resulting losses to the Plan.1 Defendants’ generalized

  12   attacks on Pomerantz’s testimony are unfounded and do not affect the admissibility

  13   of his testimony. The Court should deny Defendants’ motion in limine and have

  14   Defendants test the weight of his testimony through cross examination and

  15   presentation of contrary evidence. Boeing Co. v. KB Yuzhnoye, No. 13-730-AB,

  16   2015 WL 12803452, at *2 (C.D. Cal. Nov. 3, 2015).

  17                                       BACKGROUND

  18         Pomerantz provides written direct testimony in support of Plaintiffs’ claim that

  19   Defendants breached their duties by maintaining the active EM Fund in the Plan.

  20   Doc. 132 ¶¶ 117–121 (Count IV). Applying his knowledge and experience as an

  21   investment professional, he will testify regarding the Fund’s underperformance

  22   relative to its index and peer group, the Investment Committee’s inconsistent

  23   process to retain an active strategy in the Fund at the time it decided to transition

  24   the Plan’s other funds to a passive strategy, and the Plan’s losses caused by the

  25   Committee’s actions. Doc. 281 ¶¶ 20–51, 56–58.

  26
  27     1
          Defendants do not challenge Pomerantz’s damage calculations. Doc. 267 at 5
  28   (2:2–9). “Doc.” page references are to the CM/ECF header page number.
       CASE NO. 16-CV-6794 AB (JCX)            -1-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                         STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 3 of 11 Page ID #:25873



   1                                        ARGUMENT

   2        The Court has “broad discretion to decide whether to admit expert testimony”.

   3   United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000). “[T]he rejection of

   4   expert testimony is the exception rather than the rule.” Fed. R. Evid. 702, adv.

   5   comm. notes (2000). The standard for admissibility under Rule 702 is “flexible”.

   6   Daubert v. Merrill Dow Pharms., Inc., 509 U.S. 579, 594 (1993). Daubert is “not

   7   overly concerned about the prospect that some dubious scientific theories may pass

   8   the gatekeeper”. Dorn v. Burlington N. Santa Fe R.R. Co., 397 F.3d 1183, 1196

   9   (9th Cir. 2005). “Vigorous cross-examination, presentation of contrary evidence,

  10   and careful instruction on the burden of proof are the traditional and appropriate

  11   means of attacking shaky but admissible evidence,” Daubert, 509 U.S. at 596,

  12   rather than “exclusion”, Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010).

  13        Daubert’s gatekeeping obligation is “lessened where, as here, this Court sits as

  14   the trier of fact.” Boeing, 2015 WL 12803452, at *4 (citing Fierro v. Gomez, 865 F.

  15   Supp. 1387, 1395 n.7 (N.D. Cal. 1994)). Motions in limine to exclude expert

  16   testimony are “generally superfluous” and “inapplicable” in bench trials. Acad. of

  17   Motion Picture Arts & Scis. v. GoDaddy.com, No. 10-3738-AB, 2015 WL

  18   12697750, at *2 (C.D. Cal. Apr. 10, 2015) (quoting United States v. Heller, 551

  19   F.3d 1108, 1112 (9th Cir. 2009)). The better approach is for the Court to admit

  20   testimony “subject to the ability later to exclude it or disregard it if it turns out not

  21   to meet the standard of reliability established by Rule 702.” United States v. Flores,

  22   901 F.3d 1150, 1165 (9th Cir. 2018) (quotation marks and citation omitted).

  23   I.       Pomerantz is sufficiently qualified.

  24        Pomerantz has broad and relevant experience in the investment management

  25   industry. He has held various positions in research and management at major

  26   investment management firms, acted as a portfolio manager for different asset

  27   classes, performed qualitative and quantitative due diligence on portfolios offered

  28   to investors, including emerging markets, and advised large institutional clients on

       CASE NO. 16-CV-6794 AB (JCX)            -2-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                         STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 4 of 11 Page ID #:25874



   1   the selection of investment options. E.g., Doc. 281 ¶¶ 1–6; cf. Tibble v. Edison Int’l,

   2   No. 07-5359-SVW, 2010 WL 2757153, at *29 (C.D. Cal. July 8, 2010) (noting

   3   Pomerantz’s work as a registered investment advisor, consulting for an investment

   4   advisor, and consulting with insurance company with $1 billion in assets). Rule 702

   5   is satisfied because his testimony will “advance [the Court’s] understanding to any

   6   degree” of the inferior performance of the EM Fund, the imprudent process

   7   employed by the Investment Committee, and the amount of Plan losses. Abarca v.

   8   Franklin Cty. Water Dist., 761 F. Supp. 2d 1007, 1028–29 (E.D. Cal. 2011)

   9   (citation omitted). His qualifications easily meet the “low” threshold for

  10   admissibility. PixArt Imaging, Inc. v. Avago Tech. Gen. IP (Singapore) Pte. Ltd.,

  11   No. 10-544, 2011 WL 5417090, at *3 (N.D. Cal. Oct. 27, 2011) (citing Hangarter

  12   v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1015–16 (9th Cir. 2004));

  13   Thomas v. Newton Int’l Enterprises, 42 F.3d 1266, 1269 (9th Cir. 1994).

  14      Other district courts, including this District, have admitted Pomerantz’s

  15   testimony on matters related to the selection and oversight of ERISA plan

  16   investments. Tibble, 2010 WL 2757153, at *30 (monitoring share classes of mutual

  17   funds in a 401(k) plan); Goldenberg v. Indel, Inc., No. 09-5202, 2012 WL 3780555,

  18   at *17 (D. N.J. Aug. 30, 2012) (appropriate target asset allocation); Tussey v. ABB,

  19   Inc., No. 06-4305, 2012 WL 1113291, at *37 (W.D. Mo. Mar. 31, 2012)

  20   (calculation of losses caused by unlawful removal of fund in 401(k) plan). The First

  21   Circuit recently endorsed Pomerantz’s damage opinions on the losses suffered by a

  22   401(k) plan from retaining actively managed funds, in which he used Vanguard

  23   index funds as the prudent alternatives to measure losses. Brotherston v. Putnam

  24   Inv., LLC, 907 F.3d 17, 32–34 (1st Cir. 2018); Brotherston, No. 15-13825, Doc.

  25   138-1 at 25 (D. Mass. Mar. 15, 2017) (expert report).

  26      Defendants’ challenges to Pomerantz’s perceived lack of specialization are

  27   unfounded. He has professional experience with emerging markets securities,

  28   including conducting due diligence on emerging markets fund managers when

       CASE NO. 16-CV-6794 AB (JCX)          -3-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                       STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 5 of 11 Page ID #:25875



   1   employed by several hedge funds, assisting a $1 billion retirement plan in

   2   structuring its investment menu with exposure to emerging markets and passive and

   3   active investments, and consulting on actively managed emerging markets

   4   portfolios. Doc. 281 ¶¶ 3–6; Doc. 202-2 at 2–3 (18:1–19:25), 4–6 (32:1–34:14), 9

   5   (39:12–19). He has years of experience evaluating portfolios and investment

   6   strategies on behalf of both sophisticated investment management firms and

   7   institutional investors, including defined contribution plans. Doc. 281 ¶¶ 3–6.2 Even

   8   if Pomerantz did not have the requisite level of “specialization” (which he does),

   9   that is not the standard because Rule 702 “embrace[s] more than a narrow definition

  10   of qualified expert”. Thomas, 42 F.3d at 1269. General qualifications suffice.

  11   Hangarter, 373 F.3d at 1015–16 (finding the district court did not abuse its

  12   discretion in permitting expert witness with general qualifications in insurance field

  13   to testify specifically about bad faith claims); United States v. Bilson, 648 F.2d

  14   1238, 1239 (9th Cir. 1981) (expert’s testimony admissible regarding psychological

  15   tests despite the fact that the expert was “not a licensed psychologist”).

  16         Defendants ignore Pomerantz’s academic research on relevant topics that also

  17   show his investment knowledge. Doc. 281 at 24. For instance, he published an

  18   analysis of fee structures of actively and passively managed mutual funds,

  19   including those offered by Vanguard, and discussed the vast “evidence that active

  20   mutual fund management is unable to consistently outperform active management”.

  21   Stewart Brown and Steve Pomerantz, Some Clarity on Mutual Fund Fees, 20 U. PA.

  22   J. BUS. LAW 767, 769, 779–81 (2018);3 John Freeman, Stewart Brown & Steve

  23   Pomerantz, Mutual Fund Advisory Fees: New Evidence and a Fair Fiduciary Test,

  24   61 OKLA. L. REV. 83 (2008).4 He has evaluated the differences in performance

  25     2
          Defendants are wrong that Pomerantz has served exclusively as a litigation
  26   expert since 2000. E.g., Doc. 281 ¶¶ 4–6.
        3
  27      https://scholarship.law.upenn.edu/cgi/viewcontent.cgi?article=1567&context
       =jbl; see also https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3050589.
  28    4
          https://stevepomerantz.com/final_OK.pdf.
       CASE NO. 16-CV-6794 AB (JCX)          -4-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                       STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 6 of 11 Page ID #:25876



   1   among active portfolio managers and written about tools to evaluate investment

   2   returns. Steve Pomerantz, The Pursuit of Alpha in a Fund of Hedge Funds: A

   3   Performance Attribution Analysis, GORDAN ASSET MGMT., Mar. 2006;5 Steve

   4   Pomerantz, Monte-Carlo Analysis: A Tool For Evaluating Investment Returns,

   5   Fall/Winter 2005.6

   6         Defendants are incorrect that Pomerantz has no fiduciary experience. He served

   7   as investment fiduciary when he was a registered investment advisor. Doc. 281 ¶ 3;

   8   Doc. 202-2 at 9 (39:7–11). Even if he has not acted as an ERISA fiduciary, that is

   9   not controlling because he is qualified to testify. Grabek, Doc. 728 at 6.

  10         Defendants claim that Pomerantz failed to recognize the differences between

  11   benchmark indices for emerging markets. Doc. 267 at 7–8. However, Northrop’s

  12   Investment Trust & Administration (ITA) department did not distinguish between

  13   indices of EM index funds at the time it evaluated the performance of these

  14   managers. See, e.g., Doc. 232-14 at 34–38 (ITA passive file). Regardless, whatever

  15   differences may exist go to weight of his testimony and not admissibility because

  16   Pomerantz does not testify that the index for the EM Fund was inappropriate, that

  17   the Investment Committee used the wrong index to evaluate investment returns, or

  18   that the Committee selected an imprudent emerging markets index fund that tracked

  19   the wrong index. Further, for purposes of measuring loss, Pomerantz used the exact

  20   same index fund that the Investment Committee included in the Plan (SSgA Daily

  21   Emerging Markets Non-Lending Fund). See Doc. 281 ¶ 56.

  22         For limited opinions (Ex. B ¶¶ 76–81, Doc. 267-3), Defendants claim that

  23   Pomerantz must have served as an ERISA fiduciary to offer testimony relevant to

  24   the duty of prudence. Doc. 267 at 9–10. The test is a “prudent person” standard

  25   focuses on whether the fiduciaries “employed the appropriate methods to

  26   investigate the merits of the investment and to structure the investment.” Doc. 264

  27     5
             https://www.stevepomerantz.com/The%20Pursuit%20of%20Alpha.pdf.
  28     6
             https://stevepomerantz.com/pomerantz-com-fed-newsl-fall-winter05.pdf.
       CASE NO. 16-CV-6794 AB (JCX)           -5-      MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                       STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 7 of 11 Page ID #:25877



   1   at 14 (quoting Donovan v. Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983)).

   2   Pomerantz applies his experience as an investment professional to conclude that the

   3   Investment Committee did not consider adequate information when evaluating the

   4   active strategy in the EM Fund. Doc. 281 ¶¶ 49–51. He is qualified to provide that

   5   opinion. See Tibble, 2010 WL 2757153, at *25, *29 (relying on Pomerantz’s

   6   testimony in finding that the fiduciaries acted imprudently).

   7         Overall, Defendants’ challenges to Pomerantz’s qualifications only affect the

   8   “weight” of his testimony and thus should be explored through cross examination.

   9   United States v. Garcia, 7 F.3d 885, 889–90 (9th Cir. 1993) (“lack of particularized

  10   expertise goes to the weight accorded her testimony, not to the admissibility”);

  11   Victorino v. FCA US LLC, No. 16-1617, 2018 WL 2551312, at *5 (S.D. Cal. June

  12   4, 2018) (“lack of specialization affects the weight”); Abarca, 761 F. Supp. 2d at

  13   1028 (“[g]aps in an expert witness’s qualifications or knowledge generally go to the

  14   weight”). It would be an abuse of discretion to exclude Pomerantz’s testimony

  15   “solely on the ground that [his] qualifications are not sufficiently specific” because

  16   he is “generally qualified.” In re Silicone Gel Breast Implants Prod. Liab. Litig.,

  17   318 F. Supp. 2d 879, 889 (C.D. Cal. 2004) (Matz, J.) (citation omitted).

  18   II.      Pomerantz offers reliable testimony.

  19         Drawing on his knowledge and experience as an investment professional,

  20   Pomerantz applies available quantitative data and the criteria used by the

  21   Investment Committee and the ITA in determining that a prudent fiduciary would

  22   have transitioned the EM Fund to passive management at the same time as the

  23   Plan’s other funds if a consistent process had been applied. Doc. 281 ¶¶ 31–48;

  24   Doc. 267-3 ¶¶ 85–97. That is not “scientific” testimony subject to the traditional

  25   Daubert factors, like the jury trials in Lowert v. Boiron, Inc., 212 F. Supp. 3d 917,

  26   925–930 (C.D. Cal. 2016), concerning the efficacy of a pharmaceutical drug, or in

  27   Pooshs v. Phillip Morris USA, Inc., 287 F.R.D. 543, 546–48 (N.D. Cal. 2012),

  28   concerning the causation of the plaintiff’s lung cancer from tobacco use. Cf. Doc.

       CASE NO. 16-CV-6794 AB (JCX)           -6-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                        STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 8 of 11 Page ID #:25878



   1   267 at 10 (7:19–26). The “Daubert factors (peer review, publication, potential error

   2   rate, etc.) simply are not applicable” to an expert’s testimony “whose reliability

   3   depends heavily on the knowledge and experience of the expert, rather than the

   4   methodology behind it.” Hangarter, 373 F.3d at 1017 (quoting Hankey, 203 F.3d at

   5   1169). This is because the “relevant reliability concerns may focus upon personal

   6   knowledge or experience”. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150

   7   (1999). Since this is a bench trial, “the question of reliability need not be

   8   determined in advance”. Wolkowitz v. Lerner, No. 07-777-CAS, 2008 WL

   9   1885770, at *5 (C.D. Cal. Apr. 21, 2008) (citations omitted).

  10      Pomerantz’s testimony regarding the actions a prudent fiduciary would take

  11   after applying a consistent process and considering the quantitative data available to

  12   investment professionals is reliable non-scientific testimony based on his

  13   knowledge and experience, the reliability of which is “not contingent upon a

  14   particular methodology or technical framework.” Hangarter, 373 F.3d at 1018; cf.

  15   Lust v. Merrill Dow Pharms. Inc., 89 F.3d 594, 597 (9th Cir. 1996) (scientific

  16   testimony required to link birth defects to a pharmaceutical drug); In re Live

  17   Concert Antitrust Litig., 863 F. Supp. 2d 966, 993 (C.D. Cal. 2012) (expert

  18   testimony inadmissible due to failure to provide economic analysis based on the

  19   required Brown Shoe indicia to define the relevant market in antitrust litigation).

  20   And Defendants make no attempt to articulate what specific scientific

  21   “methodology” Pomerantz was required to apply in this case.

  22      Pomerantz did not use “exactly one piece of analysis”. Doc. 267 at 11 (8:2). He

  23   analyzes peer ranking data for Vanguard index funds for emerging markets and the

  24   other asset classes that the Investment Committee transitioned to passive

  25   management, as well as the historical performance of the EM Fund compared to the

  26   Plan’s comparable International Equity Fund and the Plan’s other core investments.

  27   Doc. 281 ¶¶ 34–42; Doc. 267-3 ¶¶ 85–97. He emphasizes how the EM Fund failed

  28   to meet its active investment objective. Doc. 281 ¶¶ 27–30; Doc. 267-3 ¶¶ 43–44,

       CASE NO. 16-CV-6794 AB (JCX)           -7-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                        STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 9 of 11 Page ID #:25879



   1   66–57, 62. He shows that the Fund’s active managers underperformed passive

   2   management. Doc. 281 ¶¶ 24–25; Doc. 267-3 ¶¶ 82–84. He then calculates Plan

   3   losses caused by the Committee’s decision to keep the EM Fund in active

   4   management. Doc. 281 ¶¶ 56–59; Doc. 267-3 ¶¶ 98–100.7

   5         Even if Pomerantz has not exclusively devoted his professional career to

   6   researching emerging markets, he is amply qualified to apply objective performance

   7   criteria to investment decisions. Garcia, 7 F.3d at 889 (despite having only

   8   “glanced through a book on the subject”, expert qualified based on experience); In

   9   re Zicam Cold Remedy Mktg., Sales Practices, & Products Liab. Litig., No. 09-

  10   2096, 2011 WL 798898, at *5–6 (D. Ariz. Feb. 24, 2011) (expert with expertise in

  11   nasal anatomy was qualified to interpret studies on the drug delivery system despite

  12   having never performed research on the subject). Any “perceived deficiencies in the

  13   thoroughness of [Dr. Pomerantz’s] research” go to the weight of his testimony.

  14   Yakima Valley Mem’l Hosp. v. Wash. State Dep’t of Health, No. 09-3032, 2012 WL

  15   12951706, at *2 (E.D. Wash. June 27, 2012).

  16         Contrary to Defendants’ incorrect contention, Pomerantz has used peer ranking

  17   data in practice. Doc. 281 ¶ 34 n.31; Doc. 202-2 at 11–13 (123:16–125:4). This data

  18   also is used by other investment fiduciaries, including the Investment Committee,

  19   the ITA, and Northrop’s own consultant (Callan). See Fiduciary360, Prudent

  20   Practices for Investment Stewards, Practice 4.1.1 (at 45), 2011 (noting comparison

  21   to peer group);8 Doc. 281 ¶¶ 28–30, 38–39 (Callan peer rankings); Doc. 214-12 at 5

  22   (ITA policy to “[c]ompare investment results against peers”). It is also relevant to

  23   the Court’s determination of whether the Investment Committee acted imprudently

  24
         7
  25       Defendants do not challenge the reliability of these calculations. Contra Colby v.
       Newman, No. 11-07413-SVW, 2012 WL 12885118, at *6 (C.D. Cal. Nov. 20,
  26   2012) (challenges to forensic accountant’s calculation of lost profits); cf. Doc. 267
  27   at 13.
         8
           https://boschfinancial.com/wp-content/uploads/sites/76/2019/03/investment-
  28   steward.pdf.
       CASE NO. 16-CV-6794 AB (JCX)           -8-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                        STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 10 of 11 Page ID #:25880



    1   in retaining the EM Fund. Spano v. Boeing Co., 125 F. Supp. 3d 848, 870 (S.D. Ill.

    2   2014) (fund peer rankings relevant to assess fiduciaries’ alleged imprudence in

    3   maintaining fund).

    4        Defendants challenge the reliability of Pomerantz’s testimony based on his

    5   failure to include data from 2007 in his analysis of performance. Doc. 267 at 12

    6   (9:1–7). That data was collected years before the Investment Committee decided to

    7   invest passively across all Plan funds except the EM Fund. The relevant data to

    8   assess the prudence of the Committee’s actions at issue is the data available to the

    9   Committee “at the time” of the challenged decision during 2010. Doc. 264 at

   10   14:24–27 (“the duty of prudence turns on ‘the circumstances … prevailing’ at the

   11   time the fiduciary acts”) (quoting Fifth Third Bancorp v. Dudenhoeffer, 573 U.S.

   12   409, 425 (2014)); 29 U.S.C. § 1104(a)(1)(B).9 Moreover, Pomerantz relied on the

   13   same data that was considered by the ITA at the time of the challenged decision.

   14   Doc. 281 ¶¶ 38–39; Doc. 187-11 at 135, Doc. 187-12 at 20 (performance data).

   15        Defendants argue about the purported differences in emerging markets

   16   benchmark indices, but those differences are meaningless in this case. Doc. 267 at

   17   12 (9:13–25).10 The ITA did not distinguish between benchmarks of passive EM

   18   funds in assessing their performance. Doc. 187-12 at 20. The performance data used

   19   by the ITA demonstrated that passive EM funds performed near or better than the

   20   median of their peer group for the three years ending March 31, 2010 and March

   21   31, 2009. Id. Whatever perceived weaknesses in the “underpinnings” of

   22   Pomerantz’s testimony go its weight. Bergen v. F/V St. Patrick, 816 F.2d 1345,

   23    9
            Moussouris v. Microsoft Corp., 311 F. Supp. 3d 1223, 1246 (W.D. Wash. 2018)
   24   is inapt because Pomerantz drew his conclusions from the operative set of data.
          10
   25        Defendants’ reliance on Meiners v. Wells Fargo & Co., 898 F.3d 820 (8th Cir.
        2018) is misplaced because differences in the emerging markets benchmarks do not
   26   alter the investment strategy of the funds, in contrast to a growth or value
   27   orientation for other equity portfolios, e.g., large cap growth index. Meiners also
        concerned the plausibility of Plaintiffs’ claims at the pleadings stage, not the
   28   reliability of expert testimony under Rule 702. Id. at 823–24.
        CASE NO. 16-CV-6794 AB (JCX)          -9-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                        STEVE POMERANTZ
Case 2:16-cv-06794-AB-JC Document 286 Filed 09/13/19 Page 11 of 11 Page ID #:25881



    1   1352 n.5 (9th Cir.1987); Tyco Thermal Controls, LLC v. Redwood Indus., LLC, No.

    2   06-7164, 2012 WL 2792435, at *4 (N.D. Cal. July 9, 2012).

    3      In passing, Defendants reference minor data input errors in Pomerantz’s

    4   calculation of the Plan’s annual returns. Doc. 267 at 13 n.6. That calculation is

    5   immaterial to his emerging markets opinions because it was done to enable

    6   Plaintiffs’ other expert to calculate lost investment opportunity. For this reason,

    7   Sivolella v. AXA Equitable Life Ins. Co. is inapt because Pomerantz made no errors

    8   on any “critical point”. No. 11-4194, 2016 WL 4487857, at *15 (D. N.J. Aug. 25,

    9   2016). Similarly, CCM Rochester v. Federated Investors, Inc. was decided in the

   10   context of a jury trial and Fed. R. Evid. 403, and the court did not exclude his

   11   opinions related to the poor performance of the subject funds. No. 14-3600, 2016

   12   WL 11617452, at *8 (S.D. N.Y. Aug. 31, 2016). These decisions do not render

   13   Pomerantz’s testimony inadmissible because another court’s exclusion of his

   14   opinions “do not directly bear on whether his testimony is reliable in this case.”

   15   Grabek, Doc. 728 at 4–5 (emphasis in original).

   16                                      CONCLUSION

   17      Defendants’ motion should be denied.

   18   September 13, 2019                 Respectfully submitted,
   19
                                            By: /s/ Kurt C. Struckhoff
   20                                       Kurt C. Struckhoff (pro hac vice)
   21                                       SCHLICHTER, BOGARD & DENTON LLP
                                            Lead Counsel for Plaintiffs
   22
   23
   24
   25
   26
   27
   28
        CASE NO. 16-CV-6794 AB (JCX)          -10-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                         STEVE POMERANTZ
